Title: Thomas Jefferson to William Duane, 24 January 1817
From: Jefferson, Thomas
To: Duane, William


          
            Dear Sir
            Monticello Jan. 24. 17.
          
          I am sincerely concerned and mortified at the failure of the remittance I had supposed made to you as long ago as March last. I received an account signed ‘John B. Smyth for Wm Duane’ in Feb. consisting of 2 articles to wit the translation 60.D. a year’s subscription for the Aurora to become due May 1st 16. and on the 18th of Mar. I desired my correspondents Gibson & Jefferson of Richmond to remit you 65.D. and never doubted it had been done until the receipt of your letter of the 9th inst. it must have been accidentally overlooked by them, as it is the first omission of the kind on their part which has happened in the course of a 20. years correspondence. however in a great mass of business, such things must sometimes happen. to avoid delay & the possibility of another failure I have thought it best to make the remittance to yourself directly in bills of a Richmond bank which I understand are negociable with you without loss. however if there be any loss, place it to my debit. to the former account of 65.D. I add for the present year ending May 1. 17. and therefore inclose 70.D. as transmissions of money by post sometimes fail, a line of information that it is recieved will put my mind at rest.
          A great decay of bodily powers has not been without effect on the mind also, which is become sensibly sluggish, and averse to the labors of the writing table, and almost incurious and  insouciant as to the affairs of the world. I have scarcely the curiosity to read the newspapers, and resign myself willingly to the care of those on whom that trust has devolved in the due course of nature. I salute you with continued esteem and respect
          Th: Jefferson
        